IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-50176
                         USDC No. W-95-CV-232



FRANK JANUARY,

                                           Plaintiff-Appellant,


versus

THE STATE OF TEXAS,

                                           Defendant-Appellee.


                          - - - - - - - - - -

          Appeal from the United States District Court
                for the Western District of Texas

                          - - - - - - - - - -
                             July 11, 1996

Before HIGGINBOTHAM, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Frank January (TDCJ #361639) has filed a motion to proceed

in forma pauperis (IFP) on appeal.     January appeals the district

court's dismissal of his complaint without prejudice, pursuant to

Federal Rule of Civil Procedure 41(b), for failure to comply with

magistrate judge's order to submit an application to proceed in

forma pauperis properly verified by prison officials or to pay

the requisite filing fee.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-50176
                                -2-

     January has not presented a nonfrivolous issue.   Therefore,

IT IS ORDERED that his motion for leave to proceed on appeal IFP

is DENIED.   See Jackson v. Dallas Police Dep't, 811 F.2d 260, 261

(5th Cir. 1986).   Because his appeal is frivolous, the appeal is

DISMISSED.   5th Cir. R. 42.2.